Appellant again insists that the evidence does not support the conviction, and requests us to reexamine the facts. This we have done. To hold the evidence insufficient would require this court to substitute its judgment for that of the jury on an issue of fact. There is evidence in the record which if accepted by the jury does support the verdict. Appellant was seen twice in the alley where the fuse was located which led to the dynamite in the building. The truth of the explanation of his presence was seriously challenged by other evidence in the record. He denied that he said to one of the officers "I guess I put it in the wrong tailor shop." Such statement testified to by the officer could scarcely be confused with appellant's claim that what he did say was "I guess I was in the wrong place." Doubtless the same argument was made before the jury that is advanced here, namely; that the officer may have misunderstood what appellant said. The verdict seems to have settled the issue again appellant. The court gave the following instruction to the jury:
"You are charged that if you find and believe from the evidence that the defendant was present in the alley back of the 'Royal Cleaners' establishment on the night of April 5th, 1933, at the time testified about, for the purpose of meeting a woman, and that he thereby accidentally discovered the lighted fuse and made an effort to extinguish the same, or, if you have a reasonable doubt thereof, you will acquit defendant and say by your verdict 'not guilty'."
The charge presented the specific defense made by appellant from the witness stand, and by some of the statements made to the arresting officers. The jury did not believe the things included in the charge. The only ground upon which a reversal could be based would be to hold that the jury should have believed them. This would be going beyond our province.
Believing the legal questions were correctly decided in our original opinion leaves us no option but to overrule the motion for rehearing, which is accordingly ordered.
Overruled. *Page 585 
         ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.